NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BENJAMIN FREEMAN,                               No. 20-15998

                Plaintiff-Appellant,            D.C. No. 4:20-cv-00101-RM-PSOT

 v.
                                                MEMORANDUM*
CHARLES RYAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Arizona state prisoner Benjamin Freeman appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

deliberate indifference claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e). Barren v. Harrington, 152



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Freeman’s action as duplicative

because it is based on the same factual allegations as those in Freeman v. State of

Arizona, CV 18-01015-PHX-JAT. See Cato v. United States, 70 F.3d 1103, 1105

n.2 (9th Cir. 1995) (duplicative complaints can be dismissed as “abusive” under 28

U.S.C. § 1915(e)).

      The district court did not abuse its discretion by dismissing Freeman’s

complaint without leave to amend because amendment would have been futile.

See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth

standard of review and grounds for dismissing without leave to amend).

      Freeman’s request for a status report is denied as moot.

      AFFIRMED.




                                         2                                      20-15998